Citation Nr: 1605713	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.
 
2.  Entitlement to service connection for a prostate condition, to include as due to exposure to Agent Orange.
 
3.  Entitlement to service connection for peripheral vascular disease of the lower extremities, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 and from January to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO is the Agency of Original Jurisdiction (AOJ). 

The Veteran testified before a Veterans Law Judge (VLJ) of the Board in July 2012.   That VLJ is no longer employed at the Board. Associated with the Veterans Appeals Control and Locater System (VACOLS) is a letter sent to the Veteran in August 2014 informing him of this fact and of his right to have a hearing before a VLJ who would participate in the adjudication of his appeal and asking him to complete a form as to whether he wanted a hearing with such VLJ.  Of record is the completed form signed by the Veteran in October 2014 in which he indicated that he did not wish to appear at a hearing.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

By a January 2015 decision, the Board denied service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange; a prostate condition, to include as due to exposure to Agent Orange; and for peripheral vascular disease of the lower extremities, to include on a secondary basis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the Board's January 2015 decision and remanded the matter to the Board for further development.

In the December 2015 memorandum decision, the Court concluded that "the Board erred by not ensuring that VA had adequately complied with its duty to assist, pursuant to 38 U.S.C.A. § 5103A and M21-1MR, with respect to development of claims of exposure to herbicides along the [Korean Demilitarized Zone] DMZ; and by additional noncompliance with VA's duty to assist, whereas the VLJ informed the Appellant at his 2012 Board hearing that his unit records would be sought, but the record does not disclose such VA assistance was afforded."

Accordingly, upon remand, the AOJ should contact the Joint Services Records Research Center (JSRRC) or other appropriate government records repository and attempt to verify the Veteran's report of herbicide exposure near the Korean DMZ from 1976 to 1977.  Specifically, remand is necessary to attempt to obtain further information as to the duties of the Veteran and his unit.  

In a statement received in October 2008, the Veteran indicated that his tour of duty in Korea was from October 29, 1975 to January 13, 1977 with "D. BTRY 1st BN 2nd ADA 38th Brigade EUSA, KWA Chon, Korea."  He reported that he was sent to the 38th Parallel DMZ from April 5, 1976 to June 15, 1976 and that the location was 3/4 of a mile from the DMZ.  He reported that Agent Orange was sprayed 1/1/2 miles wide across entire Korean peninsula at the 38th parallel and he was there when it was sprayed.  His DD Form 214 documents that his last duty assignment and major command was with D. BTRY 1st BN 2nd ADA 38th Brigade EUSA.  His primary specialty was Hawk Missile Crewman. This also documents that his last country of overseas assignment was Korea.

Upon remand, such action by the AOJ shall include, but is not limited to, making a request to the JSRRC, or other appropriate agency, for information regarding the location of the Veteran's unit; and contacting the appropriate service department to request information regarding whether the Veteran's duties as a Hawk Missile Crewman with D. BTRY 1st BN 2nd ADA 38th Brigade EUSA, KWA Chon, Korea would have occasion to visit the 38th Parallel DMZ in the ordinary course of fulfilling his duties and whether the Veteran was there when it was sprayed with Agent Orange.

Accordingly, the case is REMANDED for the following action:

1. Contact the JSRRC or any other appropriate government records repositories for corroboration of whether the Veteran was exposed to herbicides during his service in Korea from April 5, 1976 to June 15, 1976.  The search should obtain any records which document any unit activities while in the DMZ should be obtained, and copies associated with the claims file.  

Such action shall include, but is not limited to, making a request to the JSRRC, or other appropriate agency, for information regarding the location of the Veteran's unit; and contacting the appropriate service department to request information regarding whether the Veteran's duties as a Hawk Missile Crewman with D. BTRY 1st BN 2nd ADA 38th Brigade EUSA, KWA Chon, Korea would have occasion to visit the 38th Parallel DMZ in the ordinary course of fulfilling his duties and whether the Veteran was there when it was sprayed with Agent Orange.

Any additional action necessary, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for such records leads to negative results, notify the Veteran and his representative of this result.

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




